Citation Nr: 0831254	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an acquired psychiatric disability, to include 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied service connection 
for an acquired psychiatric disorder, to include PTSD.  The 
veteran timely appealed the RO's October 2004 rating action 
to the Board. 


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosis of PTSD. 

2.  No other currently present, chronic, acquired psychiatric 
disorder was present during service; a psychosis was not 
manifested within one year of the veteran's discharge from 
service; and no currently present, chronic, acquired 
psychiatric disorder, including panic disorder, is otherwise 
etiologically related to service by competent evidence.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was not incurred in 
or aggravated by active duty, and the incurrence or 
aggravation of a psychosis during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 4.125 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The proper VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim.  The veteran 
should be informed as to what portion of the information and 
evidence VA will seek to provide, and what portion of such 
the claimant is expected to provide.  With regard to the 
service connection issue decided below, VA provided the 
veteran with pre-adjudication notice in an August 2004 
letter.  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice 
was provided to the veteran in an April 2006 letter.  
Moreover, because the claim for service connection decided in 
the decision below is being denied, no effective date or 
rating is being set; therefore, there can be no prejudice 
regarding notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Regarding VA's duty to assist the appellant with his service 
connection claim on appeal, relevant service treatment 
records, service personnel records, post-service private and 
VA medical reports, and written submissions and statements of 
the veteran have been associated with the claims file.  To 
this end, in October 2005, VA examined the veteran in 
connection with the service connection claim.  An addendum to 
said examination report was provided in December 2005.  
Copies of the October and December 2005 VA examination report 
and addendum, respectively, are contained in the claims file.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the veteran's service connection claim 
discussed in the decision herein below. 

Service Connection Laws and Regulations

       General Service Connection Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

       

Presumptive Service Connection Criteria

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as a 
psychosis to a degree of 10 percent within one year from the 
date of termination of service, establishes a rebuttable 
presumption it was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

	PTSD Service Connection Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  38 
C.F.R. § 3.304(f).

Service Connection Analysis

The veteran maintains that his currently diagnosed 
psychiatric disorder, which was initially diagnosed as a 
panic disorder in 1976, is the result of having been exposed 
to traumatic events while serving as a military policeman, 
such as having responded to suicides and domestic violence 
situations.  (see VA outpatient reports, dated in January 
2003).  The veteran also contends that he has survivor guilt 
over friends who died in combat in the Republic of Vietnam.  
(see VA outpatient reports, dated in January 2003 and October 
2005). 

On the question of whether the veteran was exposed to any in-
service injury or disease, including in-service stressful 
events, or even psychiatric symptoms, during service, the 
military entrance examination was negative for complaints, 
findings, or diagnosis of PTSD, or any other acquired 
psychiatric disorder.  Likewise, a January 1968 service 
separation examination report reflects that the veteran was 
psychiatrically "normal."  On a January 1968 Report Of 
Medical History, the veteran denied ever having had 
depression or excessive worry, loss of memory, or nervous 
trouble.  On a Statement of Medical Condition, dated in 
February 1968, the veteran indicated that his medical 
condition had remained unchanged since his separation 
examination.  Service treatment records are negative for 
evidence of in-service psychiatric symptoms, including 
chronic symptoms, and are negative for evidence of an in-
service stressful event.  

On the question of whether symptoms were continuous after 
service separation, post-service VA and private examination 
and treatment records show that the veteran initially sought 
treatment for depression years after service  in December 
1979, and was not initially clinically diagnosed as having 
anxiety until the mid-1990's.  

On the question of current diagnosis, post-service VA and 
private examination and treatment records show that the 
veteran was initially sought treatment for depression in 
December 1979, and was initially clinically diagnosed as 
having anxiety in the mid-1990's.  (see treatment reports, 
dated in April 1996 and June 1997, prepared by L. G., M. D.)  
Subsequent VA treatment reports contain diagnoses of panic 
disorder, dysthymia, and to rule-out PTSD, and include a 
notation that the veteran had a history of childhood abuse by 
religious clergy, and a family history of anxiety.  (see 
April 2003 VA treatment report).  An October 2005 VA mental 
disorders examination report contains a current diagnosis of 
panic disorder.

On the question of relationship of currently diagnosed 
psychiatric disorder to service, an October 2005 VA mental 
disorders examination report contains a psychiatric history 
provided by the veteran, which is consistent with that 
previously reported herein, and includes the report of 
traumatic events while serving as a military policemen.  
After a mental status evaluation of the appellant, the VA 
examiner in October 2005 concluded that the veteran had a 
diagnosis of panic disorder, without agoraphobia that 
"originated during his time in the military police in the 
Army."  The probative value of such opinion is dependent 
upon the accuracy of the history relied upon, including the 
history as reported by the veteran.  In this case, the weight 
of the evidence demonstrates the nonoccurrence of traumatic 
events while serving as military policeman.  While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, the Court has held that, without 
a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

In December 2005, after a review of the claims file, which 
included an absence of any psychiatric treatment in the 
service medical record and no evidence of any reported in-
service traumatic events, the October 2005 VA examiner 
amended his previous favorable opinion.  The VA examiner 
wrote in December 2005 that his prior opinion had been based 
on history as provided by the veteran, and that the claims 
file did not reveal any proof that his panic disorder 
originated in service.  The VA examiner concluded that, while 
the veteran's history was plausible, there was no 
documentation that the veteran's panic disorder had 
originated in service, and that the disorder had not 
originated until many years after said service.  Because the 
December 2005 opinion was based on a more accurate history, 
the Board accords more probative value to this opinion.  
There is no opinion contrary to the VA examiner's unfavorable 
December 2005 opinion.  

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disability, to include PTSD. In support 
of the foregoing, the Board first observes that the veteran's 
service treatment records are negative for complaints, 
findings, symptoms, or diagnosis of PTSD, or any other 
acquired psychiatric disorder, and do not confirm reports of 
in-service traumatic events.  

The first post-service objective evidence of any psychiatric 
symptomatology was not until 1976, and the first competent 
evidence of a diagnosed psychiatric disability was not until 
the mid-1990's, notably many years after service discharge, 
when the veteran was diagnosed with anxiety (see, treatment 
reports, dated in April 1996 and June 1997, prepared by L. 
G., M. D.)  Thus, there is no evidence of a psychosis 
manifesting to a compensable degree within a year of the 
veteran's discharge from service in 1968 to warrant an award 
of service connection on a presumptive basis.  38 C.F.R. §§ 
3.307, 3.309 (2005).

With regards to direct service connection for an acquired 
psychiatric disability, to include PTSD, as the analysis 
above reflects, the Board finds the December 2005 VA examiner 
opinion to be the most probative evidence on the questions of 
both current diagnosis (panic disorder) and relationship to 
service; and there is no opinion contrary to the VA 
examiner's December 2005 opinion.  The Board also notes that 
an April 2003 VA treatment record contains a diagnosis of 
"rule out PTSD."   Thus, the diagnosis of PTSD was doubted.  
Subsequent treatment records do not contain a confirmed 
diagnosis of PTSD.  The subsequent more thorough examination 
and records review reflects that PTSD was in fact ruled out 
in favor of a diagnosis of panic disorder. 

For these reasons, the Board finds that the weight of the 
credible evidence is against a finding that any current 
acquired psychiatric disorder, to include claimed PTSD, is 
the result of a disease or injury in service.  The 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


